           1:17-cv-01380-SEM-TSH # 99              Page 1 of 7                                         E-FILED
                                                                 Wednesday, 18 September, 2019 05:05:40 PM
                                                                                Clerk, U.S. District Court, ILCD

043267/19344/JNR/KLM

                                   UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

BARRY JOHNSON,

           Plaintiff,
                                                              No. 17 - 1380
     vs.
                                      Judge Sue Myerscough and
ANDREW TILDEN, MARY GRENNAN, MICHAEL Magistrate Tom Schanzle-Haskins
MELVIN, WEXFORD HEALTH SOURCES, INC.,

           Defendants.


                                    JOINT MOTION FOR SANCTIONS

           NOW COME the defendants, Wexford Health Sources, Inc., Dr. Andrew Tilden,

and Stephen Ritz, by and through their counsel, CASSIDAY SCHADE LLP, and Mary

Grennan and Michael Melvin, by and through their counsel, KWAME RAOUL, Attorney

General of the State of Illinois, and pursuant to Rule 37 of the Federal Rules of Civil

Procedure, hereby request sanctions against plaintiff for refusing to be deposed. In

support thereof, the following statements are made.

           1.          On August 22, 2017, plaintiff filed his original Complaint pro se pursuant to

42 U.S.C. § 1983 [Doc. 1].

           2.          This Court conducted a merit review and allowed plaintiff to proceed on

claims against Wexford Health Sources, Inc., Dr. Andrew Tilden, Mary Grennan, and

Michael Melvin [Doc. 7].

           3.          Plaintiff was appointed counsel on March 7, 2018 [Text Order of March 7,

2018].

           4.          On April 20, 2018, the parties proposed a discovery plan, which was

approved by the Court on April 24, 2019 [Text Order of April 20, 2018].
       1:17-cv-01380-SEM-TSH # 99          Page 2 of 7



       5.     On June 8, 2018, plaintiff amended his complaint and added defendant,

Dr. Stephen Ritz [Doc. 42].

       6.     The parties requested amendments of the scheduling order which were

approved on August 21, 2018; November 27, 2018; January 4, 2019; April 29, 2019;

May 30, 2019; and July 30, 2019.

       7.     The current deadline for the fact discovery is September 20, 2019; the

current deadline for the disclosure of defendants’ experts is November 4, 2019; and the

current deadline for filing dispositive motions is January 6, 2020.     [Text Order of July

30, 2019].

       8.     The Court granted the defendants leave to depose plaintiff. [Doc. 7, ¶8].

       9.     The parties discussed and agreed plaintiff’s deposition would be

scheduled on June 6, 2019.

       10.    Defendants provided notice to plaintiff’s counsel on May 1, 2019, to take

the deposition of plaintiff [Doc. 72].

       11.    On June 3, 2019, 2019, plaintiff filed a pro se motion accusing his

appointed counsel of malpractice [Doc. 76].

       12.    On the evening of June 5, 2019, after counsel for the Wexford defendants

had prepared several hours for plaintiff’s deposition, his appointed counsel unilaterally

canceled the deposition. See Exhibit #1.

       13.    While plaintiff continued to be represented, counsel for the Wexford

defendants asked three times for alternative deposition dates, but his counsel proposed

or agreed to no alternative dates for his deposition. See Exhibit #1.

       14.    On August 5, 2019, plaintiff’s deposition was rescheduled to August 23,




                                              2
       1:17-cv-01380-SEM-TSH # 99         Page 3 of 7



2019, and plaintiff was sent notice. [Doc. 93].

      15.    On July 8, 2019, plaintiff’s appointed counsel filed a motion to withdraw

[Doc. 85].

      16.      Plaintiff then requested on July 11, 2019, and July 18, 2019, for the

appointment of another attorney to represent him in this case [Doc. 86, 89].

      17.    The Court held a hearing with plaintiff present by video and allowed

plaintiff’s appointed counsel to withdraw on July 25, 2019. [Text Order of July 26, 2019].

      18.    The Court also ruled on plaintiff’s motion for the appointment of counsel

and indicated it would attempt to find counsel, but told plaintiff it could be difficult to

recruit counsel and plaintiff would be required to proceed pro se in the meantime. [Text

Order of July 26, 2019].

      19.      On July 29, 2019, plaintiff again requested the appointment of counsel.

[Doc. 91].

      20.    On August 5, 2019, plaintiff’s deposition was rescheduled to August 23,

2019, and plaintiff was sent notice. [Doc. 93].

      21.    The Court did not rule on plaintiff’s July 29, 2019, motion for the

appointment of counsel.

      22.    Plaintiff filed a motion with this Court on August 19, 2019, claiming he

needed help from the Court to get medical attention and claiming he had no idea why

he was in segregation [Doc. 94].

      23.    Plaintiff demonstrated he had the ability to effectively communicate as of

August 19, 2019.

      24.    Although plaintiff had the ability to file a motion with the Court on August




                                             3
         1:17-cv-01380-SEM-TSH # 99         Page 4 of 7



19, 2019, and had been ordered to proceed pro se, he sent no correspondence to

counsel for defendants or made any other effort to contact defense counsel to advise he

had no intention of being deposed on August 23, 2019.

         25.   Defendants were required to respond to plaintiff’s motion to the Court

about his medical condition and about why he was in segregation. [Docs. 94, 96, 97,

Text Order of August 20, 2019].

         26.   Plaintiff was not excused from his deposition by this Court and was on

notice as of July 26, 2019, that he was required to proceed pro se.

         27.   Counsel for the defendants prepared several additional hours for plaintiff’s

deposition and traveled approximately 6 hours to and from plaintiff’s deposition.

         28.   Plaintiff was in stable condition and appeared for his deposition on August

23, 2019, but then refused to answer questions about his case. See Exhibit #2; [Doc.

96-1].

         29.   Plaintiff has not been completely truthful with this Court about his medical

condition and his knowledge of why he was in segregation status and he has needlessly

increased the costs of litigation in requiring defendants to respond to his motion.

         30.   Additionally, in refusing to participate in his deposition, even though this

Court ordered him to proceed pro se as of July 26, 2019, plaintiff has caused

defendants to incur additional expenses, including the expense of obtaining a court

reporter and travel costs. See Exhibit ##3, 4.

         31.   Additionally, as a result of plaintiff’s refusal to participate in his deposition,

the defendants incurred the expense of the attorneys’ time to prepare.

         32.   Plaintiff’s conduct at his deposition has thwarted the good faith attempt of




                                               4
       1:17-cv-01380-SEM-TSH # 99            Page 5 of 7



the defendants to conduct discovery as ordered by this Court.

       33.     Defendants will be unduly prejudiced without plaintiff’s deposition in

defending this case.

       34.     Given the resources already expended in conducting the deposition on

August 23, 2019, defendants respectfully request that this Court order sanctions against

plaintiff for his refusal to participate in the deposition.

       35.     Defendants seek to have plaintiff barred from presenting evidence in this

case pursuant to Rule 37(b)(2) of the Federal Rules of Civil Procedure for the willful

failure to fully participate in his deposition and tell the defendants what his testimony

would be. Moore v. Taylor, 30 Fed. Appx. 632, 633 (7th Cir. 2002) (citing Ladien v.

Astrachan, 128 F.3d 1051 (7th Cir. 1997)(sanctions under this rule are appropriate when

a district court finds that a party failed to comply with a discovery order because of

“willfulness, bad faith, or fault”).

       36.     Defendants also seek reimbursement for the costs involved in obtaining a

court reporter, travel, and attorneys’ fees.

       37.     Additionally, if the Court does not bar plaintiff’s evidence in this case, he

should be required to sit for another deposition and to participate in good faith, after he

has tendered all payment for reimbursement of costs and fees.

       38.     Denying sanctions will only encourage plaintiff to misbehave in the future

litigation he has pending.

       39.     Defendants also request the Court stay the deposition deadline, the

deadline to disclose a defense expert, and the deadline to file a dispositive motion until

this discovery issue is resolved. [Text Order of July 30, 2019] See Fed. R. Civ. P.




                                                5
        1:17-cv-01380-SEM-TSH # 99      Page 6 of 7



37(b)(2)(A)(iv).

       WHEREFORE, for the above reasons, defendants respectfully request this Court

to enter an order barring plaintiff from presenting evidence in this case.         In the

alternative, defendants request plaintiff be required to reimburse defendants for costs

incurred in attempting to take plaintiff’s deposition on August 23, 2019 and attorneys’

fees in preparing for the deposition, after which plaintiff sit for another deposition.

Defendants also request a stay of plaintiff’s deposition deadline, the deadline for

disclosure of defendants’ experts; and the deadline for dispositive motions until this

discovery issue is resolved.

Respectfully submitted,                    Respectfully submitted,

MARY GRENNAN and MICHAEL                   DR. ANDREW TILDEN, DR. STEPHEN,
MELVIN,                                    RITZ, and WEXFORD HEALTH SOURCES
                                           INC.,
       Defendants,                                  Defendants,

KWAME RAOUL, Attorney General,                 CASSIDAY SCHADE LLP,

State of Illinois,

By:    /s Clayton Ankney (w consent)           By:    /s    Joseph N. Rupcich

Clayton Ankney, #6322428                       Joseph N. Rupcich
Assistant Attorney General                     CASSIDAY SCHADE LLP
500 S. Second Street                           111 North Sixth Street, 2nd Floor
Springfield, IL 62701                          Springfield, IL 62701
(217) 782-2077                                 (217) 572-1714
(217) 524-5091 (Fax)                           (217) 572-1613 (Fax)
cankney@atg.state.il.us                        jrupcich@cassiday.com




                                           6
          1:17-cv-01380-SEM-TSH # 99      Page 7 of 7



                               CERTIFICATE OF SERVICE

          Under penalties as provided by law, I hereby certify on September 18, 2019, I

caused to be electronically filed the foregoing Joint Motion for Sanctions with the Clerk

of the Court using the CM/ECF System, which sends a “Notice of e-Filing” to the

following:

                             Clayton Ankney
                             Assistant Attorney General
                             500 S. Second Street
                             Springfield, IL 62701
                             cankney@atg.state.il.us

and I caused a true and correct copy of the foregoing Joint Motion for Sanctions to be

served upon the following non-CM-ECF participant:

                             Barry Johnson, B33367
                             Inmate Parcels
                             Dixon Correctional Center
                             2600 N. Brinton Avenue
                             Dixon, IL 61021

by having it deposited in the U.S. Mail in Springfield, Illinois, with proper postage

prepaid, on September 18, 2019.

                                                /s/ Joseph N. Rupcich


Joseph N Rupcich
ARDC #6283899
Cassiday Schade, LLP
111 N. Sixth Street, Suite 200
Springfield, IL 62701
(217) 572-1714
(217) 572-1613
jrupcich@cassiday.com



9264737




                                            7
